                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:03-cr-00102-1

ROBERT SLUCARSZYK, JR.


                         MEMORANDUM OPINION AND ORDER

               This matter is before the Court for resentencing. For the reasons that follow, the

Court DENIES the United States’ Motion to Resentence Defendant as an Armed Criminal (ECF

No. 122), and RESENTENCES Defendant Robert Slucarszyk, Jr. to 120 months incarceration,

no term of supervised release, and a $100 special assessment.



               In resolving the issue of resentencing, the procedural history of this case is

important. In 2003, Defendant pled guilty to being a felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the Court found he qualified under the

Armed Career Criminal Act (“ACCA”) because he had three prior convictions of aggravated

burglary in Ohio. 1 As a result, Defendant’s statutory sentencing range skyrocketed from a

maximum of ten years imprisonment to a mandatory minimum of at least fifteen years up to life

imprisonment. See 18 U.S.C. § 924(e) (providing, in part, “[i]n the case of a person who violates

section 922(g) of this title and has three previous convictions by any court referred to in section




       1
        Defendant also had a prior conviction for robbery in Ohio, but it is the status of the
burglary convictions that the Court must address with respect to Defendant’s argument that he
should not be resentenced under the ACCA.
922(g)(1) of this title for a violent felony . . . committed on occasions different from one another,

such person shall be fined under this title and imprisoned not less than fifteen years”). On

December 30, 2003, Defendant was sentenced to 200 months imprisonment, three years of

supervised release, and a $100 special assessment.



               On September 21, 2015, Defendant filed a pro se motion pursuant to 28 U.S.C.

§ 2255 challenging his sentence under the United States Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015). In Johnson, the Supreme Court held the residual clause of

the ACCA was unconstitutionally vague and violated due process. 135 S. Ct. at 2558, 2560, &

2563. Arguing Johnson applied to his case, Defendant asked that his motion be granted, “leading

to remand of sentence, resentencing, and/or immediate release from the Federal Bureau of

Prisons.” Mot. under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Fed. Custody, at 13, ECF No. 74, at 14.



               By Order entered on May 6, 2016, Defendant was appointed counsel to represent

him on his Johnson claim. Counsel then filed a Motion for Partial Summary Judgment (ECF No.

87), arguing Defendant can no longer be considered an armed career criminal under Johnson’s

holding. Additionally, as Defendant already had served in excess of the ten-year statutory

maximum, counsel asserted the Court should vacate Defendant’s current sentence and resentence

“him to time served and reduce [his] supervised release term to three years—the maximum

authorized for a non-ACCA sentence for conviction under 18 U.S.C. § 922(g).” Def.’s Mem. of

Law in Supp. of Mot. for Partial Summ. J., at 14, ECF No. 88 (citation omitted).




                                                -2-
                 Per Standing Order in this District, all cases filed pursuant to Johnson were referred

to a Magistrate Judge. ECF No. 85. On July 13, 2018, the Magistrate Judge issued Proposed

Findings and Recommendation (PF&R), concluding that Defendant is entitled to relief under

§ 2255. PF&R, at 14, ECF No. 99. Although the United States objected to this finding, it conceded

that Defendant’s prior convictions for aggravated burglary under Ohio Rev. Code § 2911.11 no

longer qualify as violent felonies under the Sixth Circuit’s decision in United States v. Stitt, 860

F.3d 854 (6th Cir. 2017), which held that under Tennessee law aggravated burglary does not

qualify as a violent felony under the ACCA. United States’ Obj. to Mag. Judge’s PF&R, at 4, ECF

No. 100. At the time, Stitt was on appeal to the United States Supreme Court, and the United States

took the position that it was wrongly decided. Id. Nevertheless, the United States stated that it did

not object to Defendant in this case being released from prison so he could begin serving his term

of supervised release. Id. at 4-5.



                 This Court then reviewed the PF&R de novo. See 28 U.S.C. § 636(b)(1) (providing,

in part, “[a] judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made”). Given the United

States’ position and defense counsel’s specific request that the Court resentence Defendant “to

time served and reduce [his] supervised release term to three years,” 2 the Court denied the United

States’ objection and ordered Defendant released from the custody of the Federal Bureau of

Prisons and placed on a term of supervised release for three years. Mem. Op. and Order, at 3, ECF

No. 103.




       2
           Def.’s Mem. of Law in Supp. of Mot. for Partial Summ. J., at 14.
                                                  -3-
               Despite Defendant’s prior request that he be resentenced to time served and three

years of supervised release, he then appealed this Court’s decision, arguing his sentence was

unlawful because he already had served 184 months of a 120-month maximum sentence. Mot. for

Certificate of Appealability, at 5, ECF No. 109. Therefore, Defendant contended that this Court

should have granted him a full resentencing in which he could argue about an appropriate term of

supervised release. Id. As neither this Court nor the United States were opposed to Defendant being

resentenced, 3 Defendant then moved this Court to enter an indicative ruling pursuant to Rule

62.1(a)(3) of the Rules of Civil Procedure. Mot. for Relief from a J. or Order, ECF No. 114. The

Court granted the motion, and the Fourth Circuit Court of Appeals remanded the action to this

Court for further proceedings.



               Following remand, the United States Supreme Court reversed the Sixth Circuit’s

decision in Stitt. United States v. Stitt, 139 S. Ct. 399, 407 (Dec. 10, 2018). In Stitt, the Supreme

Court held that a “burglary” under the ACCA “includes burglary of a structure or vehicle that has

been adapted or is customarily used for overnight accommodation.” 139 S. Ct. at 403-04. In light

of this holding, the United States asserts it is now clear that Defendant’s Ohio burglary convictions

qualify him for the enhanced penalty under the ACCA. Therefore, the United States renewed its

argument that Defendant should be resentenced as an armed career criminal.



               Defendant, however, opposes such a sentence. Defendant asserts that, while the

United States filed objections to the PF&R, it did not appeal, nor did it file a cross appeal to this




       3
         The United States and Defendant did not agree as to what the ultimate sentence should be
at the resentencing.
                                                -4-
Court’s decision that he did not qualify as an armed career criminal under the Sixth Circuit’s ruling,

which was in effect at the time. Indeed, as stated earlier, the United States stated in its Objections

to the PF&R that it did not oppose Defendant being released from prison so he could begin serving

his term of supervised release. United States’ Obj. to Mag. Judge’s PF&R, at 4-5. Therefore,

Defendant maintains that the only issue pending before the Fourth Circuit on appeal was the issue

he raised, that is, the propriety of him being resentenced to time served. As the issue of whether

he qualified under the ACCA was not raised on appeal, Defendant argues that the United States

cannot resurrect its argument on remand.



               In support, Defendant cites Greenlaw v. United States, 554 U.S. 237 (2008). In

Greenlaw, a defendant appealed his sentence to the Eighth Circuit Court of Appeals. 554 U.S. at

242. The Eighth Circuit rejected the defendant’s argument for a lower sentence, but it nevertheless

vacated his sentence based upon “plain error” because it found his sentence should have been

fifteen years longer than what was imposed by the District Court. Id. at 242-43. On appeal, the

United States Supreme Court held that, absent an appeal or cross-appeal by the Government, the

defendant’s sentence could not be increased. 554 U.S. at 240. The Supreme Court explained that,

under the principles of party presentment, “an appellate court may not alter a judgment to benefit

a nonappealing party.” Id. at 244. The Supreme Court reasoned it would undermine the appellate

process if a defendant had to appeal at his own “peril, with nothing to alert him that, on his own

appeal, his sentence would be increased until the appeals court so decreed.” Id. at 253.



               Applying Greenlaw to this case, Defendant argues the United States cannot now

seek an increase of his sentence under the ACCA because it did not preserve that issue by appealing



                                                 -5-
or filing a cross-appeal of this Court’s earlier decision that the ACCA did not apply. Had the Fourth

Circuit heard Defendant’s appeal, Defendant insists it could not have remanded this matter back

to this Court with instructions to resentence him as an armed career criminal. Upon consideration,

the Court agrees with Defendant.



               The issue of whether Defendant qualified as an armed career criminal under the

ACCA simply was not an issue on appeal because the United States did not challenge that

determination. When this Court entered its indicative ruling pursuant to Rule 62.1(a)(3) and the

Fourth Circuit remanded this action, neither Defendant nor this Court believed the 120-month

statutory cap was in question because the United States did not preserve the issue through the

appellate process. The United States knew Stitt was on appeal and could have, but chose not to,

preserved its right to argue that Defendant qualified under the ACCA. As the United States elected

not to do so, the Court finds that it would be inherently unfair and violate the policies underlying

the party presentment doctrine to allow the United States to now try to accomplish something it

could not have accomplished had Defendant proceeded with his appeal. 4 Thus, the Court will not



       4
         Defendant insists that imposing a sentence under the ACCA would be fundamentally
unfair when compared to his confederate, John Joseph Nosse, Jr., who was charged as a felon in
possession of a firearm in a separate indictment. See United States v. Nosse, 3:03-cr-00098. Mr.
Nosse was sentenced under the ACCA to 210 months imprisonment. Mr. Nosse filed a § 2255
motion four months after Defendant did in this case. Similar to Defendant, Mr. Nosse had three
prior convictions in Ohio for burglary and aggravated burglary. On March 9, 2018, the Magistrate
Judge issued a PF&R, recommending relief be granted. As in this case, the United States conceded
at the time that Mr. Nosse’s did not qualify under the ACCA. As there were no objections, the
Court entered an Order on March 26, 2018, accepting and incorporating the PF&R and resentenced
Mr. Nosse to 120 months imprisonment, a fine, and three years of supervised release. Mr. Nosse
is currently serving his supervised release in Ohio.

       As Mr. Nosse and Defendant in this case were in the exact same position under Johnson,
Defendant argues the timing of when his § 2255 was decided versus the timing of Mr. Nosse’s
motion, and his sentence of “time-served” as opposed to 120 months, should not operate to result
                                                -6-
now revisit that issue to the detriment of Defendant. 5



               Turning next to what the Court believes an appropriate sentence should be

considering the statutory and Guideline sentencing factors, the Court finds that a sentence of 120

months imprisonment, followed by no term of supervised release, is appropriate. In making this

decision, the Court observes that Defendant has an extensive and significant criminal history and

basically has led a life of crime. Although the instant crime is a serious offense, the Court

nevertheless recognizes that Defendant already has served approximately 184 months

imprisonment for this offense, which is nearly five and one-half years longer than the ten-year

maximum. Additionally, when Defendant was released from federal custody, he immediately was

taken into custody in Ohio to begin serving a sentence for a parole violation. According to the

Presentence Report, Defendant is not eligible for parole in Ohio for that offense until October 1,

2020, with a maximum sentence date of June 5, 2042. As Defendant is fifty-two years old, he faces

incarceration in Ohio up to the age of 76. Defendant already has spent most of his adult life

incarcerated, and he will remain incarcerated for some time to come in Ohio, with the possibility

of parole for his state offense to follow. Given all these factors, the Court declines to impose a

term of supervised release for the current offense. The Court finds that a sentence of 120 months




in such a significant difference between the two sentences. Although not necessary to this Court
decision, the Court agrees with Defendant that, a matter of parity, he should not be faced with a
mandatory minimum of fifteen years imprisonment when Mr. Nosse, who essentially started off
in the same shoes as Defendant, was resentenced under the ten-year statutory cap.
       5
       As the Court agrees with Defendant on this point, it is unnecessary for the Court to address
Defendant’s secondary argument that, if he was once again subject to a mandatory minimum of
180 months under Stitt, such a sentence would have been unforeseen and violated due process.


                                                 -7-
imprisonment, followed by no supervised release, reflects the nature and circumstances of the

offense, the history and characteristics of Defendant, and the needs for deterrence.



               In light of the above decision, the Court briefly addresses Defendant’s objections

to the revised Presentence Report. Defendant’s first objection was to paragraph 14, which included

disciplinary infractions of Defendant while he was in the custody of the Bureau of Prisons. As

paragraph 14 has no impact on Defendant’s revised sentence and defense counsel was invited to

review the records at the probation office, the Court DENIES the objection. Second, Defendant

objects to paragraphs 25 and 26, which apply the 2003 Guidelines Manual and find a base level of

24. Defendant argues, in part, that as he did not have the requisite crimes of violence, he should

have started at a base offense level of 22 or 20. However, even if the Court calculated his base

offense level at 20, his adjusted offense level would be 25. At an adjusted offense level of 25 and

a criminal history category of VI, Defendant’s Guideline range under both the 2003 and 2018

Guidelines Manual would be 110 to 137 months, which would be subject to the 120-month

statutory cap. As the Court is imposing a sentence of 120 months and does not believe a lower

sentence would be appropriate under any circumstances, the Court DENIES this objection AS

MOOT. Likewise, the Court DENIES AS MOOT Defendant’s third objection to the calculation

of his criminal history as, even if the Court accepts Defendant’s argument, it will not change his

criminal history category. Defendant’s fourth objection is to being considered an armed career

criminal. For the reasons stated above, the Court GRANTS this objection. Defendant’s last

objection is to the calculation of his Guideline range. For the reasons stated with respect to

Defendant’s second objection, the Court DENIES this argument.




                                                -8-
               In resentencing Defendant, the Court further informs him that he has the right to

appeal this sentence. If he wants to appeal, he must file a written notice of appeal with the Clerk

of this Court within fourteen days of the Clerk’s entry of this Court’s order of sentence and

judgment. If Defendant fails to file a written notice of intent to appeal within that fourteen-day

period, his right to appeal expires. If Defendant files a notice, and the Court finds that he does not

have the money to procure transcripts or other documents necessary to make his appeal or to pay

for the services of a lawyer to represent him on your appeal, the cost will be borne by the United

States.



               The Court DIRECTS the Clerk to send a copy of this Order to counsel and the

defendant, the United States Attorney’s Office, the United States Probation Office, and the United

States Marshals Service.


                                               ENTER:         May 9, 2019




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE




                                                 -9-
